DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the limitation “determining how rooflines in the set of rooflines connect with each other” is unclear because it clearly requires at least two rooflines. However, according to the broadest interpretation of the claim, there may only be a single lateral photo including a single roofline (“wherein determining the set of rooflines includes determining, for at least one photo of the one or more non-aerial lateral photos, one or more lines associated with a roof of the structure”), which is confusing and renders the claim indefinite. Similar reasons apply to claim 44.


Claim Objections
Claims 45 and 46 are objected to for including a minor typographical error “for each of a of photos”, and should be corrected (e.g., “for each pair of photos” since the claim later recites “the pair of photos”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-38, 41-53, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Vorobyov et al. (USPAPN 2014/0125671) in view of Ege et al. (USPAPN 2015/0029188).
Regarding claim 29, Vorobyov discloses:
receiving a plurality of photos of a structure, wherein one or more photos in the plurality of photos are non-aerial lateral photos that do not depict a top-down view of the structure (see para [35] and [93] and fig 16, receiving multiple images of a building, wherein the images are taken from a ground vehicle);
determining a plurality of rooflines depicted in the plurality of photos; wherein determining the plurality of rooflines includes determining, for at least one photo of the one or more non-aerial lateral photos, one or more lines associated with a roof of the structure (see para [93]-[94] and fig 16, determining, in the multiple images of the building, roof edges that represent a roof of the building);
determining how rooflines in the plurality of rooflines connect with each other (see para [94] and fig 16, determining how the roof edges intersect to form closed contours);
wherein the plurality of rooflines comprises a first roofline determined from a first photo of the plurality of photos, and a second roofline determined from a second photo of the plurality of photos (see fig 16, determining a first roof edge in the left image and a second roof edge in the right image);
wherein determining how rooflines in the plurality of rooflines connect with each other comprises determining how the first roofline in the first photo connects with the second roofline in the second photo (see fig 16, determining how the first roof edge and the second roof edge are connected);
based on how the rooflines in the plurality of rooflines connect with each other, generating data that reflects a closed polygon that has a shape that estimates a shape the roof would have (see para [94] and fig 16, based on how the roof edges connect to form closed contours, generating polygons for the roof);
wherein the method is performed by one or more computing devices (see para [38], a computer).
However, Vorobyov does not disclose generating data that reflects a closed polygon that has a shape that estimates a shape the roof would have if depicted in the top-down view of the structure (Vorobyov discloses, in para [96]-[98], that the generated polygons for the roof are incorporated into a 3D model of the building, however, does not explicitly disclose visualizing the 3D model of the building to show a top-down view).
In a similar field of endeavor of utilizing a 3D building model, Ege discloses generating data that reflects a closed polygon that has a shape that estimates a shape the roof would have if depicted in the top-down view of the structure (see para [56] and [57] and fig 8 and 9, visualizing a top-down view of a 3D model of a building).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vorobyov with Ege, and generate a 3D model of a building based on edge polygons extracted from images taken by a ground vehicle, as disclosed by Vorobyov, and visualize a top-down view of the 3D model of the building, as disclosed by Ege, for the purpose of providing a high-quality optimal view (see Ege para [8]).
Regarding claim 30, Vorobyov further discloses wherein determining how rooflines connect with each other comprises determining, for any pair of photos of the plurality of photos, a relative distance corresponding to the pair of photos (see para [36], [93], [96], and [97], the multiple images are geo-referenced into spatial coordinates, therefore, calculating a relative distance between the multiple images merely requires a mathematical manipulation).
Regarding claim 31, Vorobyov further discloses wherein determining how rooflines connect with each other comprises determining, for any pair of photos of the plurality of photos, a relative rotation corresponding to the pair of photos (see para [36], [93], [96], and [97], the multiple images are geo-referenced into spatial coordinates including angular elements, therefore, calculating a relative rotation between the multiple images merely requires a mathematical manipulation).  
Regarding claim 32, Vorobyov further discloses wherein determining how rooflines connect with each other is based in part on sensor data associated with at least one photo in the plurality of photos (see para [37] and [93], the multiple images are geo-referenced via GPS).
Regarding claim 33, Vorobyov and Ege further disclose wherein the sensor data includes one or more of. azimuth, gravity vector, linear velocity, angular velocity, GPS location, rotation vector, tilt angle, and object distance (see rejection of claim 32, GPS).
Regarding claim 34, Vorobyov further discloses wherein determining the plurality of rooflines comprises determining, for at least one photo of the one or more non-aerial lateral photos, a set of intersection points (see fig 16, multiple intersection points).
Regarding claim 35, Vorobyov further discloses wherein determining the one or more lines associated with the roof of the structure is based on a roof depiction in a non-aerial lateral photo of the one or more non-aerial lateral photos (see fig 16, one of the determined roof edges is between the roof and a wall in an image of the multiple images).
Regarding claim 36, Vorobyov further discloses wherein determining the one or more lines associated with the roof of the structure is based on a wall depicted in a non-aerial lateral photo of the one or more non-aerial lateral photos (see fig 16, one of the roof edges is between the roof and a wall in an image of the multiple images).
Regarding claim 37, Vorobyov further discloses wherein determining the one or more lines associated with the roof of the structure comprises, for at least one photo in the one or more non-aerial lateral photos: determining a first line based on a roof depiction in the photo; and determining a second line based on a wall depicted in the photo (see fig 16, determining a top roof edge in the left photo based on the roof in the left image, and determining a bottom roof edge in the left photo between the roof and a wall).
Regarding claim 38, Vorobyov further discloses wherein determining the one or more lines associated with the roof of the structure comprises, for at least one photo in the one or more non-aerial lateral photos, determining one or more particular lines based on one or more building elements depicted in the photo (see fig 16, determining roof edges based on the roof in an image of the multiple images).
Regarding claim 41, Vorobyov and Ege further disclose wherein the data comprises a plurality of points and/or lines; wherein the method further comprises rendering that the data depicting the shape of the roof (see rejection of claim 29, visualizing a top-down view of a 3D model of a building).
Regarding claim 42, Vorobyov and Ege further disclose wherein the data comprises an image of the closed polygon (see rejection of claim 29, visualizing a top-down view of a 3D model of a building).
Regarding claim 43, Vorobyov and Ege further disclose wherein the data comprises at least one of geometric data or visual data (see rejection of claim 29, visualizing a top-down view of a 3D model of a building).
Regarding claims 44-53 and 56-58, Vorobyov and Ege disclose everything claimed as applied above (see rejection of claims 29-38 and 41-43).

Claims 39 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Vorobyov and Ege in view of Deephanphongs (USPN 9,317,966).
Regarding claim 39, Vorobyov further discloses wherein the plurality of photos includes a first particular photo captured at a first angle and a first height and a second particular photo captured at a second angle and a second height (see fig 16, two images captured at their corresponding angles).
However, Vorobyov and Ege do not disclose: wherein a portion of a roof depicted in the first particular photo is obscured, wherein the same portion of the roof is depicted in the second particular photo and is not obscured, and wherein determining the one or more lines associated with the roof of the structure comprises: determining a first line based on the first particular photo; and determining a second line corresponding to the obscured portion of the roof based on the second particular photo.
In a similar field of endeavor of 3D modeling a building based on 2D images, Deephanphongs discloses:
wherein a portion of a roof depicted in the first particular photo is obscured, wherein the same portion of the roof is depicted in the second particular photo and is not obscured, and wherein determining the one or more lines associated with the roof of the structure comprises: determining a first line based on the first particular photo; and determining a second line corresponding to the obscured portion of the roof based on the second particular photo (see col 5 lines 1-29, when a portion of a building is occluded in an image of the building, providing an additional image including the portion not occluded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vorobyov and Ege with Deephanphongs, and determine edges in images of a building, as disclosed by Vorobyov and Ege, wherein if a portion of the building is occluded in an image another image of the building is provided with the portion not occluded to determine edges, as disclosed by Deephanphongs, for the purpose of modeling the building completely (see Deephanphongs col 5 lines 9-14).
Regarding claim 54, Vorobyov, Ege, and Deephanphongs disclose everything claimed as applied above (see rejection of claims 39 and 53).

Claims 40 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Vorobyov and Ege in view of Wirtz et al. (“Semiautomatic generation of semantic building models from image series”).
Regarding claim 40, Vorobyov and Ege disclose everything claimed as applied above (see rejection of claim 29), however, do not disclose scaling each roofline in the plurality of rooflines.
In a similar field of endeavor of 3D modeling a building based on 2D images, Wirtz discloses scaling each roofline in the plurality of rooflines (see section 3, scaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vorobyov and Ege with Wirtz, and determine edges in images of a building, as disclosed by Vorobyov and Ege, wherein the images are scaled according to camera parameters, as disclosed by Wirtz, for the purpose of using images captured by uncalibrated cameras (see Wirtz section 2).
Regarding claim 55, Vorobyov, Ege, and Wirtz disclose everything claimed as applied above (see rejection of claims 40 and 44).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of Mishra et al. (USPN 10,460,465) in view of Vorobyov. 
For example, regarding claim 29, Mishra discloses:
receiving a plurality of photos of a structure, wherein one or more photos in the plurality of photos do not depict a top-down view of the structure (see Mishra claim 1, “receiving a set of lateral photos of a structure, wherein none of the set of lateral photos depict a whole roof of the structure”);
determining a plurality of rooflines depicted in the plurality of photos (see Mishra claim 1, “determining a set of rooflines depicted in the set of lateral photos”);
wherein determining the plurality of rooflines includes determining, for at least one photo of the one or more lateral photos, one or more lines associated with a roof of the structure (see Mishra claim 1, “determining, for each photo of the set of lateral photos, one or more lines that are parallel to the roof of the structure”);
determining how rooflines in the plurality of rooflines connect with each other (see Mishra claim 1, “determining how rooflines in the set of rooflines connect with each other”);
wherein the plurality of rooflines comprises a first roofline determined from a first photo of the plurality of photos, and a second roofline determined from a second photo of the plurality of photos (see Mishra claim 11, “determining a first line based on a first photo; determining a second line […] on the second photo”);
wherein determining how rooflines in the plurality of rooflines connect with each other comprises determining how the first roofline in the first photo connects with the second roofline in the second photo (see Mishra claim 1, “for each photo of the set of lateral photos, one or more lines that are parallel to the roof of the structure” and “determining how rooflines in the set of rooflines connect with each other”); and
based on how the rooflines in the plurality of rooflines connect with each other, generating data that reflects a closed polygon that has a shape that estimates a shape the roof would have if depicted in the top-down view of the structure (see Mishra claim 1, “based on how rooflines in the set of rooflines connect with each other, generating an image of a closed polygon that has a shape that estimates the shape the whole roof would have if depicted in a top-down view of the structure”);
wherein the method is performed by one or more computing devices (see Mishra claim 13, “one or more processors”)
However, Mishra does not particularly disclose non-aerial lateral photos. In a similar field of endeavor of determining rooflines and generating a composite data, Vorobyov discloses non-aerial lateral photos (see para [35]-[36] and fig 1, lateral images taken by a camera on a ground vehicle). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mishra with Vorobyov, and provide lateral images taken by a camera on a ground vehicle, as disclosed by Vorobyov, for the purpose of providing images from multiple viewpoints (see Vorobyov fig 1).
Subject matter recited in claims 30-58 can also be found in Mishra claims 1-24 in view of Vorobyov.

Claims 29-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of Mishra et al. (USPN 10,970, 869), hereinafter, referenced as Mishra2. Although the claims at issue are not identical, they are not patentably distinct from each other.
For example, regarding claim 29, Mishra2 discloses:
receiving a plurality of photos of a structure, wherein one or more photos in the plurality of photos are non-aerial lateral photos that do not depict a top-down view of the structure (see Mishra claim 1, “receiving a plurality of photos of a structure, wherein one or more photos in the plurality of photos are non-aerial lateral photos that do not depict a top-down view of the structure”);
determining a plurality of rooflines depicted in the plurality of photos (see Mishra claim 1, “determining a plurality of rooflines depicted in the plurality of photos”);
wherein determining the plurality of rooflines includes determining, for at least one photo of the one or more non-aerial lateral photos, one or more lines associated with a roof of the structure (see Mishra2 claim 1, “determining, for each non-aerial lateral photo of the one or more non-aerial lateral photos, one or more lines associated with a roof of the structure”);
determining how rooflines in the plurality of rooflines connect with each other (see Mishra2 claim 1, “determining how rooflines in the plurality of rooflines connect with each other”);
wherein the plurality of rooflines comprises a first roofline determined from a first photo of the plurality of photos, and a second roofline determined from a second photo of the plurality of photos (see Mishra2 claim 1, “wherein the plurality of rooflines comprises a first roofline determined from a first photo of the plurality of photos, and a second roofline determined from a second photo of the plurality of photos”);
wherein determining how rooflines in the plurality of rooflines connect with each other comprises determining how the first roofline in the first photo connects with the second roofline in the second photo (see Mishra2 claim 1, “wherein determining how rooflines in the plurality of rooflines connect with each other comprises determining how the first roofline in the first photo connects with the second roofline in the second photo”); and
based on how the rooflines in the plurality of rooflines connect with each other, generating data that reflects a closed polygon that has a shape that estimates a shape the roof would have if depicted in the top-down view of the structure (see Mishra2 claim 1, “based on how the rooflines in the plurality of rooflines connect with each other, generating digital data that reflects a closed polygon that has a shape that estimates a shape the roof would have if depicted in the top-down view of the structure”);
wherein the method is performed by one or more computing devices (see Mishra2 claim 1, “wherein the method is performed by one or more computing devices”).
Subject matter recited in claims 30-58 can also be found in Mishra2 claims 1-28.

Claims 29-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-48 of copending application Mishra et al. (17/751,526), hereinafter, referenced as Mishra3, in view of Vorobyov. This is a provisional nonstatutory double patenting rejection.
Regarding claim 29, Mishra3 discloses:
receiving a plurality of photos of a structure, wherein one or more photos in the plurality of photos do not depict a top-down view of the structure (see Mishra3 claim 25, “receiving a set of photos of a structure, wherein none of the set of lateral photos depict a whole roof of the structure”);
determining a plurality of rooflines depicted in the plurality of photos (see Mishra claim 25, “determining a set of rooflines depicted in the set of lateral photos”);
wherein determining the plurality of rooflines includes determining, for at least one photo of the one or more lateral photos, one or more lines associated with a roof of the structure (see Mishra3 claim 25, “wherein determining the set of rooflines includes determining, for at least one photo of the set of lateral photos, one or more lines that are parallel to the roof of the structure”);
determining how rooflines in the plurality of rooflines connect with each other (see Mishra3 claim 25, “determining how rooflines in the set of rooflines connect with each other”);
wherein the plurality of rooflines comprises a first roofline determined from a first photo of the plurality of photos, and a second roofline determined from a second photo of the plurality of photos (see Mishra3 claim 35, “determining a first line based on the first photo; determining a second line […] based on the second photo”);
wherein determining how rooflines in the plurality of rooflines connect with each other comprises determining how the first roofline in the first photo connects with the second roofline in the second photo (see Mishra3 claims 25 and 35, “determining how rooflines in the set of rooflines connect with each other” and “combining the first line and the second line”); and
based on how the rooflines in the plurality of rooflines connect with each other, generating data that reflects a closed polygon that has a shape that estimates a shape the roof would have if depicted in the top-down view of the structure (see Mishra3 claim 25, “based on how the rooflines in the set of rooflines connect with each other, generating an image of a closed polygon that has a shape that estimates the shape the whole roof would have if depicted in the top-down view of the structure”);
wherein the method is performed by one or more computing devices (see Mishra3 claim 37, “a processor”).
However, Mishra3 does not particularly disclose non-aerial lateral photos. In a similar field of endeavor of determining rooflines and generating a composite data, Vorobyov discloses non-aerial lateral photos (see para [35]-[36] and fig 1, lateral images taken by a camera on a ground vehicle). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mishra3 with Vorobyov, and provide lateral images taken by a camera on a ground vehicle, as disclosed by Vorobyov, for the purpose of providing images from multiple viewpoints (see Vorobyov fig 1).
Subject matter recited in claims 30-58 can also be found in Mishra3 claims 25-48.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668